Name: Commission Regulation (EC) No 636/2003 of 8 April 2003 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0636Commission Regulation (EC) No 636/2003 of 8 April 2003 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted Official Journal L 092 , 09/04/2003 P. 0013 - 0013Commission Regulation (EC) No 636/2003of 8 April 2003determining the percentage of quantities covered by applications for export licences for poultrymeat which may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poultrymeat sector(1), as last amended by Regulation (EC) No 1383/2001(2), and in particular Article 3(4) thereof,Whereas:(1) Regulation (EC) No 1372/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(11) of Council Regulation (EEC) No 2777/75(3), as last amended by Commission Regulation (EC) No 2916/95(4), and/or the corresponding expenditure during the period in question.(2) Uncertainty is a feature of the market in certain poultrymeat products. The impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for speculative ends. There is a risk that the issue of licences for the quantities applied for from 31 March to 4 April and 7 to 8 April 2003 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade. Applications covering the products concerned in respect of which export licences have not yet been granted should be rejected,HAS ADOPTED THIS REGULATION:Article 1No further action shall be taken in respect of applications submitted for export licences for poultrymeat of 31 March to 4 April and 7 and 8 April 2003 pursuant to Regulation (EC) No 1372/95 in respect of category three of Annex I to that Regulation which should have been issued from 9 April and from 16 April 2003 respectively.Article 2This Regulation shall enter into force on 9 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 133, 17.6.1995, p. 26.(2) OJ L 186, 7.7.2001, p. 26.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.